Citation Nr: 1037662	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-23 600	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to April 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2010, the Board sought an advisory medical opinion from 
the Veterans Health Administration (VHA).  See 38 U.S.C.A. 
§ 7109; 38 C.F.R. § 20.901(a) (2009).  The requested opinion has 
been provided and associated with the Veteran's claims folder.  
In July 2010, a copy of the medical opinion was provided to the 
Veteran and his representative, and they were offered the 
opportunity to present additional evidence or argument.  In 
August 2010, the Veteran's representative submitted additional 
argument in support of the Veteran's appeal.  See 38 C.F.R. 
§ 20.903 (2009); see also Thurber v. Brown, 5 Vet. App. 119 
(1993).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  Competent medical evidence of record etiologically links the 
Veteran's current bilateral hearing loss to noise exposure in 
service.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, bilateral 
hearing loss was incurred during his period of active duty 
service.  38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran and his representative contend that his current 
bilateral hearing loss had its onset in service or is 
etiologically linked to his service.  Because the claim for 
service connection on appeal is being granted, there is no need 
to review whether VA's statutory duties to notify and assist are 
fully satisfied as any error would be non-prejudicial.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
organic diseases of the nervous system).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that his bilateral hearing was damaged as a 
result of his in-service exposure to loud noises while training 
aboard an aircraft carrier for 14 days in May 1950.  

First, the Board notes that the evidence, including a September 
2007 VA Audio examination, shows that the Veteran does have a 
hearing loss disability as defined under VA regulations.  In 
other words, he currently has hearing loss that meets the 
requirements for a current disability under 38 C.F.R. § 3.385 for 
service connection purposes.  38 C.F.R. § 3.385.

Second, after carefully reviewing the evidence of record and 
resolving all reasonable doubt in his favor, the Board finds that 
the Veteran's current bilateral hearing loss cannot be reasonably 
disassociated from his in-service exposure to loud noises.  In 
this respect, the Board acknowledges the September 2007 VA 
audiological examiner's opinion that the Veteran's bilateral 
hearing loss is less likely than not related to his noise 
exposure in service.  The examiner noted that the Veteran's 
hearing evaluations during military service illustrated normal 
hearing sensitivity throughout.  However, the Board finds the 
Veteran's written description of his work and exposure to loud 
noises in service, to be credible as he is competent to give 
evidence about what he experienced.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  The Board 
finds this evidence indicative of in-service exposure to loud 
noise.  However, the September 2007 VA audiological examiner 
opined that since the Veteran did not serve in combat it was less 
likely that his current hearing loss was a result of noise 
exposure in service.  Although audiological testing (whispered 
voice testing) conducted throughout the Veteran's period of 
service was normal, the Veteran's primary care physician in June 
2006, and the July 2010 VHA audiologist both opined that it was 
at least as likely as not that his bilateral hearing loss was a 
result of his in-service noise exposure.  Both accurately 
recounted the Veteran's pertinent history of record.  The 
audiologist further noted that it is well established that the 
whispered voice test is inadequate in testing hearing at higher 
frequencies where noise exposure damage would likely occur.  

Based on the totality of the evidence, and resolving all 
reasonable doubt in his favor, the Board finds that the Veteran 
currently has bilateral hearing loss which was incurred during 
his active military service as a result of exposure to loud 
noises.  Accordingly, service connection for bilateral hearing 
loss is warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


